Exhibit 10.1

 

AMENDMENT 2 TO

AMENDED AND RESTATED

WAIVER AND STANDBY PURCHASE AGREEMENT

 

This AMENDMENT 2, dated as of October 30, 2008, amends that certain Amended and
Restated Waiver and Standby Purchase Agreement  dated as of March 10, 2008 as
subsequently amended as of August 5, 2008 (the “Waiver Agreement”) by and among
Hallmark Cards, Incorporated, a Missouri corporation (“Hallmark”), HC Crown
Corp., a Delaware corporation (“HCC”), (Hallmark and HCC, the “Hallmark
Lenders”) and Crown Media Holdings, Inc., a Delaware corporation (“Crown
Holdings”), Crown Media United States, LLC, a Delaware limited liability company
(“CMUS”), and the subsidiaries of Crown Holdings listed as Guarantors on the
Credit Facility (the “Guarantors,” and, together with Crown Holdings and CMUS,
the “Borrowers”).

 

WHEREAS, the Borrowers have requested that the Hallmark Lenders extend the
automatic Waiver Termination Date; and

 

WHEREAS, the Hallmark Lenders are willing to extend the automatic Waiver
Termination Date on the terms and subject to the conditions set forth in this
Amendment 2;

 

NOW, THEREFORE, in consideration for the foregoing premises and the mutual
covenants and agreements contained herein, and for other good and valuable
consideration, the receipt and sufficiency of which are hereby acknowledged, the
parties hereto, intending to be legally bound, agree as follows:

 

1.                                       Section 2(c).  Section 2(c) – Waiver
Termination Date shall be amended by replacing the first sentence with the
following:

 

This Waiver shall terminate automatically on October 1, 2009, unless terminated
earlier as set forth herein and such date of actual termination shall be the
“Waiver Termination Date.”

 

2.                                       Representations and Warranties.  Each
Borrower hereby jointly and severally represents and warrants to each Hallmark
Lender that after giving effect to this Amendment 2 that all the representations
and warranties contained in the Waiver Agreement are true and correct as of the
date hereof in all material respects as if such representations and warranties
had been made on and as of the date hereof (except to the extent that any such
representation or warranty specifically relates to an earlier date).

 

3.                                       Release of Claims and Waiver.  Each
Borrower hereby releases, remits, acquits and forever discharges each Hallmark
Lender and each Hallmark Lender’s employees, agents, representatives,
consultants, attorneys, fiduciaries, servants, officers, directors, partners,
predecessors, successors and assigns, subsidiary corporations, parent
corporations, and related corporate divisions (all of the foregoing hereinafter
called the “Released Parties”), from any and all actions and causes of action,
judgments, executions, suits, debts, claims, demands, liabilities, obligations,
damages and expenses of any and every character, known or unknown, direct and/or
indirect, at law or in equity, of whatsoever kind or nature, whether heretofore
or hereafter

 

--------------------------------------------------------------------------------


 

arising, for or because of any manner or things done, which were omitted or
suffered to be done by any of the Released Parties prior to and including the
date of execution hereof, and which also in any way directly or indirectly arise
out of or were in any way connected to the Released Parties’ capacity as the
beneficiary of an obligation of one or more of the Borrowers under this
Agreement, the Subject Obligations and/or any other Loan Document heretofore
executed, including claims relating to ‘lender liability’ (all of the foregoing
hereinafter called the “Released Matters”).  The Borrowers acknowledge that the
Hallmark Lenders’ agreement to waive contained in Section 2 of the Waiver
Agreement, the Hallmark Lenders’ agreement to extend the automatic Waiver
Termination Date pursuant to Amendment 1 and this Amendment 2, and Hallmark’s
agreement to purchase the outstanding Indebtedness and the Bank Lenders’ other
interests under the Credit Facility contained in Section 3 of the Waiver
Agreement are intended to be in full satisfaction of all or any alleged injuries
or damages arising in connection with the Released Matters.  Each Borrower
represents and warrants to each Hallmark Lender that it has not purported to
transfer, assign or otherwise convey any right, title or interest of such
Borrower in any Released Matter to any other Person and that the foregoing
constitutes a full and complete release of all Released Matters.

 

5.                                       Full Force and Effect.  Except to the
extent amended herein, the Waiver Agreement shall continue in full force and
effect.

 

6.                                       Governing Law.  This Amendment 2 shall
be governed by and construed in accordance with the internal substantive laws of
the State of New York, without regard to the choice of law principles of such
State.

 

7.                                       Counterparts; Faxed Signatures.  This
Amendment 2 may be executed in any number of counterparts and by different
parties to this Agreement on separate counterparts, each of which, when so
executed, shall be deemed an original, but all such counterparts shall
constitute one and the same agreement.  Any signature delivered by a party by
facsimile transmission shall be deemed to be an original signature hereto.

 

IN WITNESS WHEREOF, the parties hereto have executed this Amendment 2 as of the
day and year first above written.

 

 

 

BORROWERS:

 

 

 

CROWN MEDIA HOLDINGS, INC.

 

 

 

 

 

By: 

/s/ C. Stanford

 

 

Name:  CHARLES STANFORD

 

 

Title:    EVP

 

2

--------------------------------------------------------------------------------


 

 

CROWN MEDIA UNITED STATES, LLC

 

 

 

 

 

By: 

/s/ C. Stanford

 

 

Name:  CHARLES STANFORD

 

 

Title:    VP

 

 

 

 

GUARANTORS:

 

 

 

CM INTERMEDIARY, LLC

 

CITI TEEVEE, LLC

 

DOONE CITY PICTURES, LLC

 

 

 

 

 

By: 

/s/ C. Stanford

 

 

Name:  CHARLES STANFORD

 

 

Title:    VP

 

 

 

 

 

HALLMARK LENDERS:

 

 

 

HALLMARK CARDS, INCORPORATED

 

 

 

 

 

By: 

/s/ Timothy Griffth

 

 

Name:  Timothy Griffith

 

 

Title:    Executive Vice President

 

 

 

 

 

HC CROWN CORP.

 

 

 

 

 

By: 

/s/ Jeff McMillen

 

 

Name:  Jeff McMillen

 

 

Title:    Vice President

 

3

--------------------------------------------------------------------------------